Citation Nr: 0508489	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  96-27 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to a rating in excess of 30 percent for 
schizophrenia, undifferentiated type, for the period prior to 
March 2, 1999.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from October 1969 to 
August 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 rating decision, which assigned a 
10 percent rating for the veteran's previously service-
connected schizophrenia, undifferentiated type.  The Board 
remanded this case in July 1998.  By an April 2002 rating 
decision, the RO increased the rating for the veteran's 
psychiatric disability to 30 percent, effective beginning 
March 2, 1999.  In a December 2002 decision, the Board 
determined that a rating of 30 percent, and no greater, was 
warranted for the period prior to March 2, 1999.   (The issue 
of entitlement to a rating in excess of 30 percent for 
schizophrenia, undifferentiated type, for the period 
beginning March 2, 1999, was the subject of further 
development and was discussed by the Board in a separate 
remand).  

In any case, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In September 2003, the CAVC granted a joint motion by the 
veteran and VA's General Counsel to, in pertinent part, to 
dismiss the Board's determination that a rating in excess of 
30 percent was not warranted for the period prior to March 2, 
1999, and remand that issue for further consideration.  

In an April 2004 decision, the Board determined that a rating 
of 70 percent, and no greater, was warranted for the 
veteran's psychiatric disability (for the period prior to 
March 2, 1999).  In October 2004, the CAVC granted another 
joint motion by the veteran and VA General Counsel to, in 
pertinent part, vacate that portion of the Board's April 2004 
decision which denied a rating in excess of 70 percent and 
remand for further consideration.  The current decision of 
the Board responds to the mandate of the CAVC.



FINDING OF FACT

Prior to March 2, 1999, the veteran's schizophrenia, 
undifferentiated type, resulted in active psychotic 
manifestations which essentially resulted in his complete 
social and industrial inadaptability.  


CONCLUSION OF LAW

The criteria for a rating of 100 percent for schizophrenia, 
undifferentiated type, have been met for the period prior to 
March 2, 1999.  38 U.S.C.A. §§ 1155, 5107, 5110, 7104 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 4.132, Diagnostic 
Code 9204 (as in effect prior to November 7, 1996), and 
4.126, 4.130, Diagnostic Code 9204 (as in effect beginning 
November 7, 1996); VAOPGCPREC 9-93 (November 9, 1993); 
VAOPGCPREC 3-2000 (April 10, 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will address whether the veteran 
was entitled to a rating in excess of 70 percent for 
schizophrenia, undifferentiated type, for the period prior to 
March 2, 1999.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

The veteran filed his claim for an increased rating in May 
1995.  The regulations pertaining to rating undifferentiated 
schizophrenia were revised effective November 7, 1996.  Where 
a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, revised statutory or regulatory provisions 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c); VAOPGCPREC 3-
2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  

Under the "old" regulations in effect prior to November 7, 
1996, active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
complete social and industrial inadaptability warrant a 100 
percent rating.  With lesser symptomatology such as to 
produce severe impairment of social and industrial 
adaptability, a 70 percent rating is warranted.  38 C.F.R. § 
4.132, Diagnostic Code 9204 (as in effect prior to November 
7, 1996); see also Johnson v. Brown, 7 Vet. App. 95 (1994) 
(holding that the criteria in 38 C.F.R. § 4.132 for a 100 
percent rating were each independent bases for granting a 100 
percent rating).

The "new" regulations pertaining to rating undifferentiated 
schizophrenia, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Diagnostic Codes 9204 and are set forth in 
pertinent part below:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name			100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

38 C.F.R. § 4.130, Diagnostic Code 9204 (as in effect 
beginning November 7, 1996).

When evaluating a mental disorder under the "new criteria," 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (as in effect beginning 
November 7, 1996).

The claims file contains VA records which reflect numerous 
outpatient visits between April 1995 and December 1998.  
There are also the reports of two VA mental disorders 
examinations (conducted in December 1995 and March 1999), and 
the transcript of the veteran's testimony at a Travel Board 
hearing before the undersigned in May 1998.  

The clinical picture gleaned from these records is quite 
consistent.  Social withdrawal and fear of groups was a 
common manifestation reported during many of the outpatient 
visits.  Although in his 40s, the veteran lived with his 
mother and was not married.  His mother (who occasionally 
accompanied him to examinations) claimed that the veteran 
talked only to himself.  He apparently was isolated at home, 
had no close friends or interest in daily life activities or 
hobbies, and poorly tolerated people and noises.  He had 
apparently remained unemployed since 1987, after having been 
laid off from factory work.  He said he felt panicky when 
applying for jobs. 

While he took psychiatric medications, the veteran often 
complained that they were causing anxiety, restlessness, and 
occasional drowsiness.  He routinely reported insomnia or at 
least trouble sleeping.  Throughout numerous outpatient 
visits, his affect was constricted (or sometimes flat) and 
his mood was sad (and at times anxious).  Judgment and 
insight were consistently deemed to be poor.  The veteran 
would sometimes report having severe anxiety, with 
palpitations, sweating, and an almost total inability to 
speak.  

At his December 1995 VA examination, the veteran reported 
that he had been unemployed for the prior eight years and 
that he had worked in a factory for three years.  He lived 
with his mother and received no income.  He reported that he 
had been told that he was not normal.  He said that he began 
hearing voices while in the Army.  Presently, he complained 
of restlessness, anxiety, inability to take pills as 
prescribed due to the reaction produced, and anxiety.  He 
reported hearing voices, seeing ghost-like shadows, sleeping 
poorly, and always feeling apprehensive.  He stayed home all 
day and also complained of poor memory.  

On examination, the veteran was clean, dressed in shorts, and 
adequately groomed.  He had some oddness of behavior and 
appearance.  He appeared to be childish and very shy.  Mood 
was depressed and affect was blunted.  Attention was good, 
concentration, memory, insight, and judgment were fair, and 
speech was clear and coherent.  He was not hallucinating, nor 
was he suicidal or homicidal.  He exhibited good impulse 
control.  The examiner diagnosed the veteran as having 
moderate, chronic, undifferentiated schizophrenia with 
anxiety and depressive features.  His Global Assessment of 
Functioning (GAF) score was assessed to be 50.

At his March 1999 VA examination, the veteran reported that 
he remained single and lived with his mother.  He said that 
whenever he had to talk with someone, he would experience 
speech difficulties (i.e., stuttering).  He described himself 
as being basically isolated at home, and said that he did not 
even speak a lot with his own mother.  When unable to sleep, 
the voices he heard usually increased and had some religious 
content.  

The veteran came to the interview dressed in a t-shirt and 
Bermuda shorts.  He behaved childishly, and impressed the 
examiner as being a very introverted person who was not 
spontaneous.  He answered questions with a stutter.  His 
answers were short, but relevant and coherent.  He talked 
about visual and auditory hallucinations, but did not 
actively hallucinate during the interview.  He was not 
delusional, suicidal or homicidal.  He referred to having 
aggressive thoughts at times but he denied having acted out 
aggressively.  He had a flat affect which was very 
inappropriate.  His mood was definitely tense and 
apprehensive, although he was oriented in person, place, and 
time.  Memory was fairly preserved and intellectual function 
was average.  Judgment was fair but insight was poor and 
superficial.  

The examiner diagnosed the veteran as having undifferentiated 
schizophrenic disorder, and assigned him a GAF score of 50.  
The examiner noted that that veteran was basically an 
isolated and withdrawn person with persistent auditory and 
visual hallucinations.  The examiner also concluded that the 
veteran's greatest impairment was in the area of establishing 
adequate interpersonal relations.  

The Board notes that during numerous outpatient visits prior 
to March 2, 1999, the veteran reported both auditory and 
visual hallucinations.  He apparently would hear the voice of 
God on some nights, and once reportedly saw a vision of a man 
talking and laughing at him.  He would routinely report that 
he heard up to eight different "voices," including those of 
his mother and his late father, calling his name and yelling 
at him.  The voices were always unpleasant and would make him 
uneasy (although he denied having any command auditory 
hallucinations).  At his Travel Board hearing, the veteran 
asserted that the voices were emanating from his stomach and 
intestines, and that he tried to ignore them.  At a May 1998 
outpatient visit, the veteran reported that he had "seen" 
the Virgin Mary.  

As noted above, the veteran was twice found by VA psychiatric 
examiners to have a GAF score of 50, which, according to DSM-
IV, represents "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
Diagnostic Criteria from DSM-IV, American Psychiatric 
Association (1994) [emphasis added].  The veteran had 
apparently remained unemployed since 1987, and a VA examiner 
concluded that he had persistent auditory and visual 
hallucinations (which the veteran himself had been 
consistently reporting in a clinical setting for years).  
Throughout this period, the veteran was described as being 
isolated with no friends and having the "greatest 
impairment" in establishing interpersonal relations.  In 
short, the preponderance of the evidence reflects that for 
the period prior to March 2, 1999, the veteran exhibited 
active psychotic manifestations which essentially resulted in 
his complete social and industrial inadaptability.  
Therefore, a 100 percent rating for schizophrenia, 
undifferentiated type, is warranted for the period prior to 
March 2, 1999, under the "old" version of Diagnostic Code 
9204.

The October 2004 Joint Remand directs the Board to consider 
whether the veteran raised a claim for (and if so, is 
entitled to) a total rating based on individual 
unemployability (TDIU).  As the veteran stated that he felt 
"panicky" when applying for jobs, it could be reasonably 
assumed that he raised a TDIU claim.  See Suttmann, v. Brown, 
5 Vet. App. 127, 132 (1993).  Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  However, since the Board 
has now determined that the veteran is entitled to a 100 
percent schedular rating for his service-connected 
schizophrenia effective prior to March 2, 1999, he is not 
also eligible, under the terms of the regulation, to a TDIU 
rating for that period.  See Green v. West, 11 Vet. App. 472, 
476 (1998); see also VAOPGCPREC 6-99 (holding that a claim 
based on individual unemployability may not be considered 
when a schedular 100 percent rating is in effect).

In light of this result (a full grant of the claim for 
benefits), a detailed discussion of VA's various duties to 
notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is essentially 
harmless error). 


ORDER

A 100 percent rating for schizophrenia, undifferentiated 
type, for the period prior to March 2, 1999, is granted.




	                        
____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


